Citation Nr: 0531301	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss for the period prior to July 1, 2003.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period beginning July 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty prior to 
his retirement from service in December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision in which the RO 
denied service connection for a heart condition and granted 
service connection at an initial non-compensable rating for 
bilateral hearing loss, effective from December 17, 1999.  
Following the veteran's notice of disagreement and appeal to 
the Board, in July 2003 the RO increased the initial non-
compensable rating to 10 percent, effective from July 1, 
2003.  

The issue of service connection for a heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to July 1, 2003, the veteran's 
hearing loss is shown to have been no worse than Level I in 
the right ear and Level II in the left ear.

3.  For the period beginning July 1, 2003, the veteran's 
hearing loss is shown to have been no worse than Level II in 
the right ear and Level VI in the left ear.




CONCLUSIONS OF LAW

1.  For the period prior to July 1, 2003, the criteria for an 
initial compensable rating for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85 (2005).  

2.  For the period beginning July 1, 2003, the criteria for a 
rating in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2002 SOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the October 2001 letter 
did not explicitly ask the veteran to provide "any evidence 
in his possession that pertains" to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
October 2001 letter informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claims 
were adjudicated in October 2000.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  Although the notice provided to the veteran 
in October 2001 was not given prior to the first adjudication 
of the claims, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated in a March 2002 SOC.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed audiological records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran audiological 
examinations in September 2000 and July 2003; copies of these 
examination reports have been associated with the claims 
folder.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).

A.  An initial compensable rating for bilateral hearing loss 
for the period prior to July 1, 2003

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

An audiological report dated in September 2000 noted the 
following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

25
45
65
70
LEFT

40
70
75
80

An audiological record dated in June 2001 noted the following 
pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
75
85
LEFT

45
70
85
95

Another audiological report dated in February 2003 noted the 
following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

50
70
85
85
LEFT

40
60
70
80

In all of the above audiological reports, speech 
discrimination was not noted and therefore the data are 
inadequate for rating purposes.

In September 2000, VA afforded the veteran an audiological 
examination which noted the following pure tone thresholds, 
in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
55
65
LEFT

50
65
70
75

The average pure tone thresholds were reported as 51 decibels 
for the right ear and 65 decibels for the left ear.  Speech 
discrimination was noted as 94 percent for the right ear and 
92 percent for the left ear.  The examiner found that the 
pure tone test results indicated a sloping mild to moderately 
severe bilateral sensorineural hearing loss and word 
recognition was excellent for each ear.  He also noted that 
immittance measures indicted normal middle ear function 
bilaterally.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  When the column for average pure tone 
decibel loss falling between 58-65 is intersected with the 
line for 92 to 100 percent discrimination, the resulting 
designation is II for the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and II for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable percent rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85(h).

Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may compensate. The RO, in 
assigning an initial noncompensable rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation for the period prior to 
July 1, 2003.  His hearing impairment does not exhibit an 
exceptional pattern.  He is not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, there in no evidence that the veteran has been 
hospitalized for his hearing loss or that it has prevented 
him from working.  Moreover, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).

B.  A rating in excess of 10 percent for bilateral hearing 
loss for the period beginning July 1, 2003.

In July 2003, VA afforded the veteran an audiological 
examination which noted the following pure tone thresholds, 
in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

45
60
65
75
LEFT

55
70
75
80

The average pure tone thresholds were reported as 61 decibels 
for the right ear and 70 decibels for the left ear.  Speech 
discrimination was noted as 94 percent bilaterally.  

The examiner noted bilateral mild to severe sensorineural 
hearing loss which was more pronounced on the left.  While 
the left test results were essentially the same from the 
earlier test, the right ear was decreased by approximately 10 
dB.  Speech discrimination was noted to be excellent in both 
ears.  Imittance measures were within normal limits in both 
ears supporting normal middle ear function. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is II.  When the column for average pure tone 
decibel loss falling between 66-73 is intersected with the 
line for 92 to 100 percent discrimination, the resulting 
designation is also II for the left ear.  Table VII must then 
be consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code. With a numeric designation 
of II for the right ear and II for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable percent rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85(h).

However, puretone thresholds at each of the four frequencies 
in the left ear are 55 or more and therefore, the left ear 
must be evaluated under both Table VI and Table VIa to 
determine which is most advantageous to the veteran.  See 
38 C.F.R. § 4.86(a).  Under Table VIa, the veteran has level 
VI hearing in his left ear.  With a numeric designation of II 
for the right ear and VI for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h).  
There is no basis for assignment of a higher evaluation for 
any period.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for his hearing loss or has been prevented from 
being employed.  Moreover, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss for the period prior to July 1, 2003 
is denied.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period beginning July 1, 2003 
is denied.

REMAND

In the service medical records, an electrocardiograph report 
dated on 
October 19, 1988 notes normal sinus rhythm, nonspecific sinus 
tachycardia and inverted T wave change, and a clinical 
correlation was suggested.  The separation examination, which 
included the report of a normal electrocardiogram, noted a 
normal heart and vascular system.  The veteran indicated on 
his application received in December 1999 that he had a heart 
attack in April 1999; however, there is no medical 
documentation of this incident in the record.  Also, Key West 
Family Medicine outpatient records dated in January 2002 and 
March 2002 reveal assessments of hypertension (noted as 
poorly controlled in January 2002).  

On review, the Board has determined that additional 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C., 
for the following actions:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession, and specifically 
any records of treatment for a heart 
attack in April 1999.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his heart 
disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any heart disease is related 
to the veteran's active service.  The 
examiner should reconcile any findings 
with the service medical records, 
including the October 1988 
electrocardiogram and the October 1990 
separation examination report.  The 
rationale for all opinions expressed must 
also be provided.

3.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


